DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to Claims 1-11, in the reply filed on August 2, 2022 is acknowledged.  Claims 12 and 13 are withdrawn from consideration.

Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2018/0230629 to Richeson et al. (“Richeson”).
With regard to Claim 1, Richeson discloses a fiber comprising a blend of a polymer blend modifier comprising a first propylene-based polymer and a propylene-based elastomer.  See, e.g., Abstract, paragraph [0018], entire document.  Richeson discloses that the blend is formed into a meltblown nonwoven fabric.  Paragraphs [0126], [0156], and [0167].  Richeson does not disclose the properties related to at least one peak top at a position of a molecular weight of 20,000 or higher and at least one peak top at a position of a molecular weight of less than 20,000 in a discharge curve obtained by gel permeation chromatography, an intrinsic viscosity of 0.35 dl/g to 0.50 dl/g, and a ratio of a peak fiber diameter with respect to an average fiber diameter of higher than 0.5.  Nonetheless, it is reasonable to presume that such a combination of properties are inherent to the meltblown nonwoven fabric disclosed by Richeson.  Support for the presumption is found because Richeson utilizes a blend of propylene-based polymers, wherein the polymer blend modifier comprises a low viscosity propylene polymer having a high MFR, see Table 1, and a high viscosity propylene polymer elastomer having a high viscosity and a low MFR.  See Table 3.  Such a combination of features appear to overlap with the blend of propylenic polymers described in Claim 1.  As such, it is reasonable that the resulting properties would be inherent to the material of Richeson.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  A similar analysis applies to the weight average molecular weights properties described in Claims 2 and 6.  With regard to Claims 3 and 4, Richeson discloses that the polymer blend can be 50:50.  Table 4, sample 1.  With regard to Claim 5, Richeson discloses that the propylene-based modifier has a MFR in the range of 1000 to 2500 g/10 min.  See Tables 1 and 2.  With regard to Claim 9, Richeson discloses that the meltblown nonwoven fabric can be part of a layered composite.  Paragraph [0126].  With regard to Claims 10 and 11, Richeson discloses the nonwoven fabric can be used in filter media.  Paragraph [0003].  

Claim Rejections - 35 USC § 103
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Richeson in view of International Application Publication No. WO 2016/148174 to Ito et al. (an English translation obtained from Google Patents is provided and referred to in this Office Action) (“Ito”).
With regard to Claims 7 and 8, Richeson does not disclose the average fiber diameter or the specific surface area.  Ito is also related to meltblown nonwoven fabrics useful in filtration media.  See, e.g., Abstract, entire document.  Ito teaches that an average fiber diameter of about 0.80 microns or less is suitable for use in filter applications.  Abstract.  Ito also teaches that providing a lower average fiber diameter in combination with a narrower fiber diameter distribution can also increase specific surface area of the nonwoven fabric.  Page 2.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the fibers of the nonwoven fabric disclosed by Richeson with an average fiber diameter of 0.90 microns or less since Ito teaches that such a fiber size is suitable for fibers of a meltblown fabric to provide improved filtration properties.  Moreover, it also would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the specific surface area of the fabric of Richeson as being greater than 2.5 m2/g because Ito teaches that such a feature is improved with the fiber diameter properties, and because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 10-12, and 14 of copending Application No. 16/650,570 (“the ‘570 Application”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘570 Application also claims a meltblown nonwoven fabric comprising fibers having a similar blend of polypropylene materials, wherein the molecular weight properties and MFR values of the polypropylene materials overlap.  While the ‘570 Application differs from the present application in that the intrinsic viscosity is 0.50 to 0.75 dl/g, the claimed value overlaps with the presently claimed upper range value of 0.50 dl/g.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789